COOK, Judge
(concurring in the result):
A number of statements in the principal opinion impel me to limit my concurrence to the result. Even as to that, I have grave doubt that the advice given the accused by his trial counsel was so egregiously wrong as to have improperly influenced the accused to give up his right to be represented by a lawyer for the review of his case by the Court of Military Review, but I think it appropriate to resolve the doubt in favor of the accused.
Among the matters in which I cannot join is the imputation of incompetence attributed to defense counsel generally merely because they are newly admitted to the bar; and the implication that accused’s particular defense counsel was less than adequate in his representation of the accused, notwithstanding that in footnote 2 the majority eschew the idea there are material errors in his conduct of the case. I share the majority’s desire to insure that an accused not be deprived of counsel, without his consent, during post-conviction review, or that he be given substitute counsel, without regard to whether he wishes to establish an attorney-client relationship with such counsel. See United States v. Miller, 7 U.S.C.M.A. 23, 21 C.M.R. 149 (1956). However, I perceive some serious technical difficulties with the procedure promulgated by them. For example, the majority apparently contemplate recusal of a trial defense counsel by the trial judge of the court-martial that convicted the accused; the rule seems not to consider that the court-martial might cease to exist after the trial or that it might lose jurisdiction over the case. Rather than prescribe rigid rules, I would be inclined to stress the necessity for continued representation of the accused, and I would allow the services to adopt measures suitable to their own situations, and flexible enough to be readily accommodated to the circumstances that may arise in particular cases, especially when the accused is returned from a foreign country to the United States.